Boslaugh, J.
In case No. 40106 the defendant was convicted of burglary and sentenced to imprisonment for 3 to 5 years. In case No. 40105 the defendant pleaded guilty to assault with intent to rob and was sentenced to imprisonment for 2 to 9 years, the sentence to be consecutive to the sentence in case No. 40106. Upon the motion of the public defender the cases were consolidated in this court for the purpose of briefing and argument. The sole issue presented here is whether the sentences imposed were excessive.
The burglary took place on September 25, 1974, and involved a residence property. The house was ransacked *81and money, a pistol, a tape player, and a camera were stolen. The defendant was identified by his fingerprints which were found on a purse that had been emptied. In a statement to the police, the defendant admitted he was present during the burglary but claimed a companion broke into the property and took the articles which were stolen. The defendant was convicted of burglary after a trial to a jury.
The assault with intent to rob took place on November 20, 1974. The defendant and several companions entered a Kwik Shop. One of the group was armed with a pistol that was in fact a starter’s pistol. The weapon was displayed and a demand for money was made. When the cash register was opened the group left without taking any money. They were apprehended almost immediately because the police had the store under surveillance.
The defendant is 17 years of age and single. He has a ninth grade education. He has a lengthy juvenile record dating from 1968. The trial court properly refused to remand the defendant to juvenile court. Past offenses include larceny, larceny from a person, and four other burglary charges. It is apparent from this record that the sentences imposed were not excessive and the trial court did not abuse its discretion in making the sentences run consecutively.
The judgments are affirmed.
Affirmed.